EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Michael E. Woods on 8/3/2021.

The application has been amended as follows: 

1.	(Currently amended) An apparatus for acting on a portion of bone, comprising:	a force transfer anchor configured to be fixed to the portion of bone, said force transfer anchor including a tool mount; and	a tool, coupled to said tool mount, including an operational end configured to interface with the portion of bone using an interface force;	wherein a portion of said interface force is transferred between the portion of bone and said tool through said force transfer anchor while said force transfer anchor is fixed to the portion of bone;	wherein said force transfer anchor includes a dynamically adjustable structure;
		wherein said dynamically adjustable structure includes a relative navigation system configured to position said tool relative to the portion of bone;
		wherein said force transfer anchor includes a set of sensors establishing a set of parameters between said tool and the portion of bone;
wherein said set of parameters are elements selected from the group consisting of a position, a force magnitude, a force direction, a force application frequency, a vibration, an acceleration, a speed, a distance, and combinations thereof.
12.	(Canceled)	
13.	(Canceled)
18.	(Canceled)
19.	(Canceled)
20.	 (Currently amended) A method for acting on a portion of bone, comprising:	a)	fixing a force transfer anchor to the portion of bone, said force transfer anchor including a tool mount;	b)	interfacing a tool, coupled to said tool mount and with the tool including an operational end, with the portion of bone using an interface force; and	c)	transferring a portion of said interface force between the portion of bone and said tool through said force transfer anchor;		wherein said force transfer anchor includes a dynamically adjustable structure;
			wherein said dynamically adjustable structure includes a relative navigation system configured to position said tool relative to the portion of bone;
			wherein said force transfer anchor includes a set of sensors establishing a set of parameters between said tool and the portion of bone;
			wherein said set of parameters are elements selected from the group consisting of a position, a force magnitude, a force direction, a force application frequency, a vibration, an acceleration, a speed, a distance, and combinations thereof.
21.	(New) An apparatus for acting on a portion of bone, comprising:

22.	(New) The apparatus of claim 21 wherein said force transfer anchor includes a dynamically adjustable structure; and wherein said dynamically adjustable structure includes a relative navigation system configured to position said tool relative to the portion of bone.
23.	(New) The apparatus of claim 21 wherein said force transfer anchor includes a set of sensors establishing a set of parameters between said tool and the portion of bone; and wherein said set of parameters are elements selected from the group consisting of a position, a force magnitude, a force direction, a force application frequency, a vibration, an acceleration, a speed, a distance, and combinations thereof.
24.	(New) The apparatus of claim 22 wherein said force transfer anchor includes a set of sensors establishing a set of parameters between said tool and the portion of bone; and wherein said set of parameters are elements selected from the group consisting of a position, a force magnitude, a force direction, a force application frequency, a vibration, an acceleration, a speed, a distance, and combinations thereof.
25.	(New) The apparatus of claim 21 wherein a first force mode includes said constant insertion force and wherein a second force mode includes said vibratory insertion force.

27.	(New) The apparatus of claim 23 wherein a first force mode includes said constant insertion force and wherein a second force mode includes said vibratory insertion force.
28.	(New) The apparatus of claim 24 wherein a first force mode includes said constant insertion force and wherein a second force mode includes said vibratory insertion force.
29. 	(New) The apparatus of claim 21 wherein a first force mode includes said constant insertion force and wherein a second force mode includes said series of discrete insertion forces.
30.	(New) The apparatus of claim 22 wherein a first force mode includes said constant insertion force and wherein a second force mode includes said series of discrete insertion forces.
31.	(New) The apparatus of claim 23 wherein a first force mode includes said constant insertion force and wherein a second force mode includes said series of discrete insertion forces.
32.	(New) The apparatus of claim 24 wherein a first force mode includes said constant insertion force and wherein a second force mode includes said series of discrete insertion forces.
33.	(New) The apparatus of claim 21 wherein a first force mode includes said vibratory insertion force and wherein a second force mode includes said series of discrete insertion forces.
34.	(New) The apparatus of claim 22 wherein a first force mode includes said vibratory insertion force and wherein a second force mode includes said series of discrete insertion forces.

36.	(New) The apparatus of claim 24 wherein a first force mode includes said vibratory insertion force and wherein a second force mode includes said series of discrete insertion forces.
37.	(New) The apparatus of claim 21 wherein a first force mode includes said constant insertion force, wherein a second force mode includes said vibratory insertion force, and wherein a third force mode includes said series of discrete insertion forces.
38.	(New) The apparatus of claim 22 wherein a first force mode includes said constant insertion force, wherein a second force mode includes said vibratory insertion force, and wherein a third force mode includes said series of discrete insertion forces.
39.	(New) The apparatus of claim 23 wherein a first force mode includes said constant insertion force, wherein a second force mode includes said vibratory insertion force, and wherein a third force mode includes said series of discrete insertion forces.
40.	(New) The apparatus of claim 24 wherein a first force mode includes said constant insertion force, wherein a second force mode includes said vibratory insertion force, and wherein a third force mode includes said series of discrete insertion forces.
41.	(New) The apparatus of claim 25 wherein said operational end includes an interface, wherein an implant is secured to said interface, and wherein said vibratory insertion force includes a force application between said implant and the portion of bone at a particular frequency to initiate an installation of said implant into the portion of bone.
42.	(New) The apparatus of claim 41 wherein said particular frequency includes an ultrasonic frequency.
43.	(New) The apparatus of claim 33 wherein said operational end includes an interface, wherein an implant is secured to said interface, and wherein said vibratory insertion 
44.	(New) The apparatus of claim 43 wherein said particular frequency includes an ultrasonic frequency.
45.	(New) The apparatus of claim 37 wherein said operational end includes an interface, wherein an implant is secured to said interface, and wherein said vibratory insertion force includes a force application between said implant and the portion of bone at a particular frequency to initiate an installation of said implant into the portion of bone.
46.	(New) The apparatus of claim 45 wherein said particular frequency includes an ultrasonic frequency.





3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.